DETAILED ACTION
	This action is a first action on the merit. The claims filed on January 27, 2021 have been entered. Claims 1-7, 9-20, and 22 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is a 371 national stage entry of PCT No. GB2019/052138 filed on July 31, 2019, which claims Foreign Priority to United Kingdom Application No. GB12812533.6 filed on August 1, 2018.

Information Disclosure Statement
The information disclosure statement filed August 8, 2021 has been considered by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7, 10, 12-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., US 2002/0162659 (hereinafter Davis) in view of Mailand et al., WO 2016/172736 (hereinafter Mailand).
Claim 1: Davis casing cutting and pulling assembly for location on a drill string (fishing tool assembly 100) comprising, in order, from surface: 
a casing spear (torque anchor 24) to anchor to casing in a well bore (see Fig 1, par [0026]); 
a mud motor (mud motor 22) operated by fluid flow (mud flow) through the drill string (mud is pumped through the mud motor 22, see par [0028]) so as to rotate the drill string and all tools mounted thereon below the mud motor (22) (downhole motor 22 or other downhole rotating tool can be operated, with all of the reactive torque being absorbed by the anti-torque tool 24, par [0036]); 
a casing cutter (section mill 14) configured to cut the casing (par [0025]), the casing cutter including a plurality of blades (pivotable arms 54 with blades 58) which move from a retracted position to an extended position on fluid pressure in the drill string (piston 57 is moved by hydraulic force, par [0031]-[0034]); 
characterized in that: 
the casing spear (torque anchor 24) is operated by fluid pressure in the drill string (gripping members 74 are preferably hydraulically displaced in a generally outward direction by a plurality of cylinders 78, par [0026]); 
limiting fluid pressure through the drill string to the casing cutter until the casing spear is anchored to the casing (the anchor 24 is set against the innermost casing C1 as fluid pressure is increased, torque anchor 24, mud motor 22, and section mill 14 can have the sizes and shapes of their fluid flow paths designed to initiate their respective operations at selected progressive pressure levels, to insure the desired sequence of activation of the various tools, par [0038]).
Davis fails to disclose a valve is mounted in the drill string between the casing spear and the casing cutter, the valve limiting fluid pressure through the drill string to the casing cutter until the casing spear is anchored to the casing.
Mailand discloses a valve (injection valve 10) is mounted in a tubular string. The valve limiting fluid pressure through the tubular string until a sufficient pressure cause the valve to open (see Fig 5-6, pg 5, ln 33-pg 6, ln 14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the assembly of Davis with the valve as disclosed by Mailand as this modification would have limiting fluid pressure through the drill string until a sufficient pressure is reached to open the valve (Mailand, Fig 5-6, pg 5, ln 33-pg 6, ln 14). One of ordinary skill would have been capable of choosing the location of the valve of Tumey to be located between the spear and the casing cutter as disclosed by Davis, as this modification would have provided the means for limiting fluid pressure through the drill string to the casing cutter until the casing spear is anchored. 
Claim 2: Davis, in view of Mailand, discloses the valve (Mailand, injection valve 10) is configured to limit fluid flow therethrough until a pre-determined fluid pressure is exceeded in the valve (Mailand, upper flow tube and lower flow tube are moved downhole by a pressure differential and open the flapper valve, Fig 5-6, pg 5, ln 33-pg 6, ln 14).
Claim 3: Davis, in view of Mailand, discloses the valve remains closed until the pre-determined pressure is exceeded (Mailand, prior to the injection stage the flow tube is moved upwardly and the flapper valve is closed, Fig 5, pg 5, ln 20-23, fluid pumped into the valve creates a pressure differential causing the flow tube to move downwardly and open the flapper valve, Fig 6, pg 6, ln 3-10).
Claim 4: Davis further discloses the anchor (24) is set against the casing (C1) as fluid pressure is increased. The mud motor (22) and section mill (14) initiate their respective operations at selected progressive pressure levels, to insure the desired sequence of activation of the various tools, (Davis, par [0038]).
Davis, in view of Mailand, is silent as to the pre-determined pressure is selected to be greater than a fluid pressure required to set an anchor mechanism of the casing spear.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to set the pre-determined pressure to be greater than a fluid pressure required to set an anchor mechanism of the casing spear (progressive pressure levels), as this modification would have allowed for the desired sequence of activation of the various tools (Davis, par [0038]). In this case, selecting a given pre-determined pressure would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Claim 5: Davis, in view of Mailand, discloses wherein the valve is resettable (Mailand, as long as fluid is pumped the injection valve remains open, when fluid pumping is stopped the flapper valve returns to closed position, Fig 5-6, pg 6, ln 11-14).
Claim 6: Davis, in view of Mailand, discloses the valve is resettable by stopping fluid flow through the drill string (Mailand, when fluid pumping is stopped the flapper valve returns to closed position, Fig 5-6, pg 6, ln 11-14).
Claim 7: Davis, in view of Mailand, discloses the pre-determined pressure is greater than an operating pressure through the valve (Mailand, full open flapper protection over a full range of injection rates, pg 7, ln 22-25).
Claim 10: Davis, in view of Mailand, discloses one or more additional tools are located on the drill string, and wherein the one or more additional tools includes a packer (Davis, a packer, not shown, is then set against the 16" casing, and cement is installed on top of the packer, par [0008], [0041]).
Claim 12: Davis, in view of Mailand, discloses one or more additional tools are located on the drill string (see Fig 1-2). 
Davis, in view of Mailand, is silent as to the one or more additional tools includes a second casing spear, the second casing spear being located closer to the running tool than the casing spear.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the assembly of Davis and Mailand, with a second casing spear since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, selecting a given location of the second casing spear being located closer to the running tool than the casing spear would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Claim 13: Davis discloses a method of cutting and pulling casing (fishing tool assembly 100), the method comprising the steps: 
a casing spear (torque anchor 24) to anchor to casing in a well bore (see Fig 1, par [0026]); 
a mud motor (mud motor 22) operated by fluid flow (mud flow) through the drill string (mud is pumped through the mud motor 22, see par [0028]) so as to rotate the drill string and all tools mounted thereon below the mud motor (22) (downhole motor 22 or other downhole rotating tool can be operated, with all of the reactive torque being absorbed by the anti-torque tool 24, par [0036]); 
a casing cutter (section mill 14) configured to cut the casing (par [0025]), the casing cutter including a plurality of blades (pivotable arms 54 with blades 58) which move from a retracted position to an extended position on fluid pressure in the drill string (piston 57 is moved by hydraulic force, par [0031]-[0034]); 
characterized in that: 
the casing spear (torque anchor 24) is operated by fluid pressure in the drill string (gripping members 74 are preferably hydraulically displaced in a generally outward direction by a plurality of cylinders 78, par [0026]); 
limiting fluid pressure through the drill string to the casing cutter until the casing spear is anchored to the casing (the anchor 24 is set against the innermost casing C1 as fluid pressure is increased, torque anchor 24, mud motor 22, and section mill 14 can have the sizes and shapes of their fluid flow paths designed to initiate their respective operations at selected progressive pressure levels, to insure the desired sequence of activation of the various tools, par [0038]).
 (b) running the drill string (10) through a wellhead location (a wellbore necessarily includes a wellhead) into a wellbore comprising casing (inner casing C1, outer casing C2) (see Fig 1-2, par [0006]-[0007]); 
(c) locating the casing spear (torque anchor 24) and casing cutter (section mill 14) below the wellhead at a position at which the casing (C1) is to be cut (window W is cut in inner casing C1, par [0025]); 
(d) increasing fluid pressure through the drill string to a first pressure to anchor the casing spear to the casing (anchor 24 is set against the innermost casing C1 as fluid pressure is increased, torque anchor 24, mud motor 22, and section mill 14 can have the sizes and shapes of their fluid flow paths designed to initiate their respective operations at selected progressive pressure levels, to insure the desired sequence of activation of the various tools, par [0038]); 
(e) further increasing fluid pressure through the drill string to a pre-determined pressure level, greater than the first pressure, to operate the casing cutter (fluid pressure is increased, torque anchor 24, mud motor 22, and section mill 14 can have the sizes and shapes of their fluid flow paths designed to initiate their respective operations at selected progressive pressure levels, to insure the desired sequence of activation of the various tools, par [0038]); 
(f) using fluid pressure to extend the blades of the casing cutter (fluid pressure extends the arms 54 and blades of the mill 14, par [0038]) and cutting the casing by rotation via the mud motor (mill 14 is rotated by downhole motor 22, par [0038]); 
(g) reducing the fluid pressure so as to retract the blades of the casing cutter (milling fluid pressure is reduced to stop rotation of the mud motor 22 and retract the mill arms 54, par [0039]); 
(h) pulling the drill string so as to recover a cut section of the casing (removing one or more inner strings of casing pipe, par [0007]).
Davis fails to disclose a valve is mounted in the drill string between the casing spear and the casing cutter, the valve limiting fluid pressure through the drill string to the casing cutter until the casing spear is anchored to the casing; (e) further increasing fluid pressure through the drill string to a pre-determined pressure level, greater than the first pressure, to operate the valve; and (f) using fluid pressure below the valve to extend the blades of the casing cutter.
Mailand discloses a valve (injection valve 10) is mounted in a tubular string. The valve limiting fluid pressure through the tubular string until a sufficient pressure cause the valve to open (see Fig 5-6, pg 5, ln 33-pg 6, ln 14). Further, increasing fluid pressure through the drill string to a pre-determined pressure level, greater than the first pressure, to operate the valve; and (f) using fluid pressure below the valve to extend the blades of the casing cutter.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the assembly of Davis with the valve as disclosed by Mailand as this modification would have limited fluid pressure through the drill string until a sufficient pressure is reached to open the valve (Mailand, Fig 5-6, pg 5, ln 33-pg 6, ln 14). One of ordinary skill would have been capable of choosing the location of the valve of Tumey to be located between the spear and the casing cutter as disclosed by Davis, as this modification would have provided the means for limiting fluid pressure through the drill string to the casing cutter until the casing spear is anchored. Further, one of ordinary skill would understand that the fluid pressure required to extend the cutter blades would necessarily be required to be greater than the pressure required to open the valve, as the valve must be opened prior to the cutter blades being extended.
Claim 18: Davis and Mailand, in view of Harrell, discloses the method includes reducing the pump rate after the valve has been operated (Mailand, as long as fluid is pumped the injection valve remains open, when fluid pumping is stopped, rate is reduced to zero, the flapper valve returns to closed position, Fig 5-6, pg 6, ln 11-14, injection valve 10 in the closed position blocks fluid flow below the valve).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Mailand as applied to claim 10, and further in view of Crow et al., US 2013/0048268 (hereinafter Crow).
Claim 11: Davis and Mailand are silent as to the packer is a mechanical tension-set retrievable packer and the casing spear is located between the packer and the mud motor.
Crow discloses a cut and pull spear which includes a which includes mechanically set slips and a packer (annular seal) set in conjunction with the slips for providing well control during cutting (par [0012]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the packer as disclosed by Davis with the mechanically set packer as disclosed by Crow, as the need for a packer would have led one skilled in the art to choose an appropriate packer, such as the mechanically set packer as disclosed by Crow. Therefore, choosing the appropriate packer disclosed by Crow would merely be a simple substitution of one known element for another would obtain the predictable result of providing well control during cutting (Crow, par [0012]), id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 
      Davis, Mailand, and Crow discloses all the limitations of the claims, except for locating the casing spear between the packer and the mud motor.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to locate the casing spear between the packer and the mud motor, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim(s) 9, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Mailand as applied to claim 1, and further in view of Harrell, US 6,629,565 (hereinafter Harrell). 
Claim 9: Davis, in view of Mailand, discloses wherein one or more additional tools are located on the drill string (Davis, see Fig 1-2).
Davis, in view of Mailand, fails to disclose the one or more additional tools includes a seal assembly retrieval running tool configured to connect to a seal assembly in the well bore, the seal assembly retrieval running tool being located between surface and the casing spear.
Harrell discloses a casing cutting and pulling assembly (see Fig 1) including a seal assembly retrieval running tool (seal assembly retrieval tool 60) configured to connect to a seal assembly in the well bore (seal assembly retrieval tool 60 engages the seal assembly and pulls seal assembly from the wellhead, Fig 1-3), the seal assembly retrieval running tool being located between surface and the casing spear (spear 40) (see Fig 1, col 4, ln 5-16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the drill string of Davis and Mailand, to further include the seal assembly retrieval running tool as disclosed by Harrell as this modification would have allowed for the retrieval of the seal assembly at the same time as the cut casing, thereby reducing the number of trips required col 3, ln 63-col 4, ln 27).
Claim 14: Davis, in view of Mailand, is silent as to the method includes at step (g): releasing the casing spear from the casing; repositioning the casing spear towards an upper end of the cut section of casing; and, anchoring the casing spear to the upper end of the cut section of casing.
Harrell discloses a method of cutting and pulling casing including following cutting of the interior casing, disengaging the casing spear from the casing, positioning the casing spear towards an upper end of the cut section of casing (just below the wellhead), and anchoring the spear (engaging the spear).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the  method of cutting and pulling the casing of Davis and Mailand to include the steps as disclosed by Harrell, as this modification would have allowed for pulling the cut casing up the riser and from the wellbore (see Fig 4, col 3, ln 63-col 4, ln 27).
Claim 15: Davis, in view of Mailand, is silent as to the method includes at step (g): releasing the casing spear from the casing; positioning a second casing spear towards an upper end of the cut section of casing; and, anchoring the second casing spear to the upper end of the cut section of casing.
Harrell discloses a method of cutting and pulling casing including following cutting of the interior casing, disengaging the casing spear from the casing, positioning the casing spear towards an upper end of the cut section of casing (just below the wellhead), and anchoring the spear (engaging the spear).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the  method of cutting and pulling the casing of Davis and Mailand to include the steps as disclosed by Harrell, as this modification would have allowed for pulling the cut casing up the riser and from the wellbore (see Fig 4, col 3, ln 63-col 4, ln 27).
Davis, Mailand, and Harrell, are silent as to the method are utilized with a second casing spear.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method steps of Davis and Mailand for a second casing spear since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 16: Davis and Mailand, in view of Harrell, discloses the valve (Mailand, injection valve 10)  is reset so as to allow anchoring of the respective casing spear (Davis, torque anchor 24) to the upper end of the cut section of casing without operation of the casing cutter (Mailand, as long as fluid is pumped the injection valve remains open, when fluid pumping is stopped the flapper valve returns to closed position, Fig 5-6, pg 6, ln 11-14, injection valve 10 in the closed position blocks fluid flow below the valve).
Claim 17: Davis and Mailand, in view of Harrell, discloses the valve (Mailand, 10) is reset by stopping pumping of fluid through the drill string (Mailand, when fluid pumping is stopped the flapper valve returns to closed position, Fig 5-6, pg 6, ln 11-14).
Claim 19: Davis, in view of Mailand, discloses wherein one or more additional tools are located on the drill string (Mailand, see Fig 1-2).
Davis, in view of Mailand, fails to disclose the steps of mounting a seal assembly retrieval running tool to the drill string above the casing spear and pulling a seal assembly prior to cutting the casing, with the seal assembly being retrieved with the cut section of casing.
Harrell discloses a casing cutting and pulling assembly (see Fig 1) including a seal assembly retrieval running tool (seal assembly retrieval tool 60) mounted above the casing spear and configured to connect to a seal assembly in the well bore (seal assembly retrieval tool 60 engages the seal assembly and pulls seal assembly from the wellhead, Fig 1-3) for pulling the seal assembly prior to cutting the casing (C1) (see Fig 1, col 4, ln 5-16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the drill string of Davis and Mailand, to further include the seal assembly retrieval running tool as disclosed by Harrell as this modification would have allowed for the retrieval of the seal assembly at the same time as the cut casing, thereby reducing the number of trips required (Harrell, col 3, ln 63-col 4, ln 27).


Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Mailand as applied to claim 13, and further in view of DeBoer, US 2017/0058632 (hereinafter DeBoer).
Claim 20: Davis, in view of Mailand, discloses wherein one or more additional tools are located on the drill string (Davis, see Fig 1-2). 
Davis, as modified by Mailand, is silent as to the method includes at step (a) locating a packer on the drill string above the casing spear and the method includes the further step of actuating the packer to seal an annulus between the drill string and casing in the well bore and performing an integrity test before the casing is cut.
DeBoer discloses a drill string (150) including a packer (254) and a perforating gun (252).  Once the perforating gun (252) has been positioned the packer (254) is “set” such that packer (254) sealingly engages the inner surface of the inner casing string (220) and the perforating gun is fired to perforate the casing (220). Following perforation of inner casing (220) the fluid pressure in the bore is checked. An injectivity test may also be performed using the drill string (150) to determine treatment parameters and/or operating limits.(par [0045]-[0046]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Davis and Mailand to further include a packer for sealing the annulus and performing of an injection test as disclosed by DeBoer as this modification would have allowed determination of treatment parameters and or operating limits of the wellbore (DeBoer, par [0045]-[0046]).
Claim 22: Davis and Mailand, as modified by DeBoer, the method includes the step of performing a circulation test to determine circulation behind the cut tubular at surface (Davis, injectivity test may also be performed using the drill string 150 to determine treatment parameters and/or operating limits, par [0045]-[0046]).

Conclusion
Claims 1-7, 9-20, and 22 are rejected. No claims are allowed. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676